ORDER

PER CURIAM.
Defendant appeals from the judgment entered pursuant to his conviction by a jury of unlawful possession of cocaine in violation of § 195.202 RSMo 1994, for which he was sentenced to two years imprisonment. In his sole point on appeal,1 Defendant challenges the sufficiency of the evidence to support his conviction. We have reviewed the briefs of the parties and the record on appeal and find Defendant’s contention to be without merit. An opinion would have no precedential value. The judgment is affirmed pursuant to Rules 30.25(b) and 84.16(b).

. Defendant also filed a separate appeal from the denial of his Rule 29.15 motion after evidentiary hearing. However, Defendant makes no assignment of error with respect to that ruling and the appeal is therefore deemed abandoned.